Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 10, 2000, convicting her of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish her guilt is unpreserved for appellate review (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Fryar, 276 AD2d 641). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we *502are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Santucci, J.P., Altman, Florio and Feuerstein, JJ., concur.